—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered May 22, 1997, convicting him of murder in the second degree, attempted murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not improperly denied Brady material (see, Brady v Maryland, 373 US 83; People v Vilardi, 76 NY2d 67; People v Rushin, 172 AD2d 571). Moreover, the Supreme Court properly allowed rebuttal testimony (see, People v Harris, 57 NY2d 335).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, Acting P. J., Ritter, Goldstein and Feuerstein, JJ., concur.